Case 1:19-bk-11093   Doc 17     Filed 05/15/19 Entered 05/15/19 13:54:09   Desc Main
                                Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


IN RE:                                  :     CASE NO. 19-11093
                                              CHAPTER 13
      CARMAN C. THOMAS                  :     JUDGE JEFFERY P. HOPKINS

      DEBTOR(S)                         :     TRUSTEE'S REPORT

1. Comes now the Chapter 13 Trustee, Margaret A. Burks and files this Report
based upon information obtained from the 341 meeting of creditors. The
Trustee has conducted a Meeting of Creditors pursuant to 11 U.S.C. Section
341. The petition, schedules, and plan have been examined.

2. 341 MEETING DATE: May 13, 2019

3. DATE OF CONFIRMATION: June 25, 2019

4. Meeting Held: Yes
   Plan Percentage: 18%

5. Debtor(s) Appeared:    Yes

6. Trustee does not recommend this case for confirmation at this time.

7. The Chapter 13 was filed because job loss.

8. Direct pay via TFS.

9. The following creditors were present: None

10. Creditor objection: Consumer Portfolio Services, Inc. and US Bank Trust
National Association.

11. The Trustee requested information herein pursuant to 11 U.S.C. Sec.
521(a)(3).

The 341 meeting is continued until May 28, 2019 at 8:30 a.m.; confirmation
date is June 25, 2019 at 2:00 p.m. The following documents and information
must be provided in file stamped form to the Trustee at the continued 341
meeting.

         a) Resolve objection with Consumer Portfolio Services, Inc. and US
            Bank Trust National Association.
         b) File appraisal for 7223 Scottwood Avenue and 26 Tower Street –
            amend Schedule A/B to match Appraisal.
         c) File Motion to Avoid Liens for Superior Credit Union and Homeplus
            Finance.
         d) 2017 and 2018 Tax Returns.
         e) Amend Schedule A/B to remove 2002 Pontiac – vehicle was junked in
            January, 2019 and received approximately $100.00 and add to SOFA
            Paragraph 18.
         f) Provide copies of bank statements as of date of filing
            (03/28/2019) for Chase and Stockyards Bank. Amend Schedules A/B,
            C and Summary of Schedules as affected.
         g) File Application to Employ Attorney Harmon for Personal Injury
            claim for fall in Old Navy in June 2018.
         h) Amend Schedule G to add tenants for rental property – under lease
            through March, 2020.
Case 1:19-bk-11093   Doc 17    Filed 05/15/19 Entered 05/15/19 13:54:09   Desc Main
                               Document     Page 2 of 3


         i) Amend Plan:
            i.    Paragraph 5.1.3 to remove Consumer Portfolio Services, Inc.
                  and serve the Amended Plan to Consumer Portfolio Services,
                  Inc. via 7004.
            ii.   Paragraph 10.1 to remove 2002 Pontiac.
            iii. Paragraph 5.4.4 to remove Superior Credit Union and Homeplus
                  Finance.


12. Monthly mortgage payments to Bayview Loan Servicing is a conduit.       Taxes
and insurance are included in the monthly payment.

13. Monthly mortgage payments to SN Servicing is a conduit.     Taxes and
insurance are included in the monthly payment.

14. Annual status report beginning April 30, 2020 on tax returns. Agreed
Order uploaded requiring taxes by April 30 of each year to the Trustee. Amend
Schedules I, J and plan if needed.

15. Annual status report beginning April 30, 2020 on rental income.

16. Status report beginning November 30, 2019 and every six months thereafter
on pending Personal Injury claim from fall in Old Navy in June, 2018.




                                 Respectfully submitted,


                         /s/     Margaret A. Burks, Esq.
                                 Margaret A. Burks, Esq.
                                 Chapter 13 Trustee
                                 Attorney Reg. No. OH 0030377

                                 Francis J. DiCesare, Esq.
                                 Staff Attorney
                                 Attorney Reg. No. OH 0038798

                                 Tammy E. Stickley, Esq.
                                 Staff Attorney
                                 Attorney Reg. No. OH 0090122

                                 600 Vine Street, Suite 2200
                                 Cincinnati, OH 45202
                                 513-621-4488
                                 513 621-2643 (facsimile)
                                 mburks@cinn13.org Correspondence only
                                 fdicesare@cinn13.org
                                 tstickley@cinn13.org
Case 1:19-bk-11093   Doc 17   Filed 05/15/19 Entered 05/15/19 13:54:09   Desc Main
                              Document     Page 3 of 3


                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of   the foregoing Trustee’s Report was
served (i) electronically on the date   of filing through the court’s ECF System
on all ECF participants registered in   this case at the email address
registered with the court and (ii) by   ordinary U.S. Mail on May 15, 2019
addressed to:

Carman C. Thomas
debtor(s)
7223 Scottwood Avenue
Cincinnati, OH 45237


                                      /s/   Margaret A. Burks, Esq.
                                            Margaret A. Burks, Esq.
